DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the application filed on July 18, 2019, claims 1-20 are now pending for examination in the application.
Response to Arguments
The 101 rejection under 35 USC 101 set forth in the 01/24/2022 office action is hereby withdrawn.

This office action is in response to amendment filed 04/21/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Futcher et al. (US Pub. No. 20180159682) and Bohli et al. (US Pub. No. 20190081783) in further view of Liang et al. (US Pub. No. 20150074222).  The Liang et al.  reference has been added to address the making a determination that a replication factor X has not been met,wherein the replication factor X specifies a maximum number X of copies of the data segment that will be stored in the HSAN.

Claim Objections
Claims 1, 3-6, 8, 11, 13-16 and 18 are objected to because of the following informalities:  One of ordinary skill in the art would not know what HSAN is abbreviated to mean.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futcher et al. (US Pub. No. 20180159682) and Bohli et al. (US Pub. No. 20190081783) in further view of Liang et al. (US Pub. No. 20150074222).

With respect to claim 1, Futcher et al. teaches a method, comprising: 
receiving from a node (Paragraph 19 discloses a node), in an HSAN that includes multiple nodes (Paragraph 19 discloses a plurality of nodes contained in the peer-to-peer network), an ADD_DATA request to add an entry to a distributed ledger of the HSAN (Paragraph 20 discloses add a data entry to one client ledger and Paragraph 14 discloses a distributed ledger), the request comprising a user ID that identifies the node, a hash of a data segment (Paragraph 20 discloses a hash value), and a storage location of the data segment at the node;
adding the entry to the distributed ledger upon successful conclusion of the challenge-and-response process (Paragraph 20 discloses add a data entry to one client ledger).  Futcher et al. does not disclose challenge-and-response process.
	However, Bohli et al. teaches performing a challenge-and-response process with the node to verify that the node has a copy of the data segment that was the subject of the entry (Paragraph 61 discloses a challenge-response protocol to verify the integrity and availability of the file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Futcher et al. (distributed ledger) with Bohli et al. (storing data).  This would have facilitated efficient cloud services in a multi-tenant environment by using protocols such as challenge response to improve security.  See Bohli et al. Paragraph(s) 3-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud computing services.  
Futcher et al. as modified by Bohli et al. does not disclose a maximum number X of copies of the data segment that will be stored in the HSAN.
However, Liang et al. teaches making a determination that a replication factor X has not been met,wherein the replication factor X specifies a maximum number X of copies of the data segment that will be stored in the HSAN (Paragraph 57 discloses cache servers are assigned to store copies of object i. In one embodiment, R.ltoreq.K is the pre-determined maximum number of copies an object can have)
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Futcher et al. (distributed ledger) and Bohli et al. (storing data) with Liang et al. (cache storage system).  This would have facilitated efficient cloud services in a multi-tenant environment by using protocols such as challenge response to improve security.  See Liang et al. Paragraph(s) 3-10.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud computing services.  


The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 2, Futcher et al.  teaches the method as recited in claim 1, further comprising splitting backup data into a plurality of data segments that includes the data segment, and hashing the data segment (Paragraph 15 discloses ledger could store a hash of a document, meta data, properties or even pointers to the document itself; this data could be stored in raw or encrypted form such as AES256). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 3, Bohli et al. teaches the method as recited in claim 1, wherein the distributed ledger does not permit an HSAN node access to the data segment upon which the entry is based unless that HSAN node has demonstrated possession of a copy of that data segment (Paragraph 61 discloses clients U1, U2, . . . are interested in obtaining a cryptographic proof that their files are stored in the cloud S in their entirety. For this purpose, the clients U1, U2, . . . and the cloud S frequently execute a challenge-response protocol to verify the integrity and availability of the file). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 4, Futcher et al. teaches the method as recited in claim 1, wherein the distributed ledger is a public distributed ledger that permits any HSAN node to access the entry (Paragraph 15 discloses ledger could store a hash of a document, meta data, properties or even pointers to the document itself; this data could be stored in raw or encrypted form such as AES256). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 5, Futcher et al. teaches the method as recited in claim 1, wherein the distributed ledger is a public distributed ledger that includes one or more entries that point to public data accessible by all nodes of the HSAN (Paragraph 15 discloses ledger could store a hash of a document, meta data, properties or even pointers to the document itself; this data could be stored in raw or encrypted form such as AES256). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 6, Futcher et al. teaches the method as recited in claim 1, further comprising adding a node to the HSAN upon mutual agreement of other nodes of the HSAN (Paragraph 72 discloses processes of a new data entry and a new node being added to a client group 400 according to some embodiment). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 7, Futcher et al. teaches the method as recited in claim 1, wherein metadata concerning the data segment identified in the request is omitted from the request (Paragraph 14 discloses Another result of the split distributed ledger is that the distributed ledger technology is opened up to many sectors where confidentiality of the information stored is of paramount importance. Medical agencies can use the system to store results from medical trials in a secure manner and ensure that the data can be checked by regulators. Regulators such as the Food and Drug Administration (FDA) and the Association of the British Pharmaceutical Industry (ABPI) can ensure that no aspect of the data has been tampered with since its addition to the split distributed ledger by the verification of the stored keys. Insurance providers may also use the split distributed ledger to ensure that an immutable record of all covered items exists to prevent against fraudulent claims, this can be completed without sharing customer's personal information with every user in the system. These are simply two of the cases where a standard distributed ledger would not be suitable, the invention however is not to be limited to these fields). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 8, Futcher et al. teaches the method as recited in claim 1, wherein use of the replication factor X ensures that no more than X copies of a data segment will be stored in the HSAN (Paragraph 55 discloses the client ledger 220 may be replicated multiple times within a specific Client group 250 with no upper bound). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 9, Futcher et al. teaches the method as recited in claim 1, wherein entries are stored in the distributed ledger as a blockchain (Paragraph 8 discloses blockchain solutions). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 10, Bohli et al. teaches the method as recited in claim 1, further comprising performing any one or more of the HSAN operations: 
IS_PRESENT; 
REF_DATA; 
GET_DATA; 
DEREF_DATA; 
DEL_DATA; 
CHECK_DATA; and/or 
REPL_DATA (Paragraph 59 discloses simple operations, such as storing a file, retrieving a file, deleting a file, generating a URL for sending HTTP commands for storage/retrieval, etc). 
	With respect to claim 11, Futcher et al. teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
receiving from a node (Paragraph 19 discloses a node), in an HSAN that includes multiple nodes (Paragraph 19 discloses a plurality of nodes contained in the peer-to-peer network), an ADD_DATA request to add an entry to a distributed ledger of the HSAN (Paragraph 20 discloses add a data entry to one client ledger and Paragraph 14 discloses a distributed ledger), the request comprising a user ID that identifies the node, a hash of a data segment (Paragraph 20 discloses a hash value), and a storage location of the data segment at the node;
making a determination that a replication factor X has not been met (Paragraph 55 discloses the client ledger 220 may be replicated multiple times within a specific Client group 250 with no upper bound);
adding the entry to the distributed ledger upon successful conclusion of the challenge-and-response process (Paragraph 20 discloses add a data entry to one client ledger).  Futcher et al. does not disclose challenge-and-response process.
	However, Bohli et al. teaches performing a challenge-and-response process with the node to verify that the node has a copy of the data segment that was the subject of the entry (Paragraph 61 discloses a challenge-response protocol to verify the integrity and availability of the file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Futcher et al. (distributed ledger) with Bohli et al. (storing data).  This would have facilitated efficient cloud services in a multi-tenant environment by using protocols such as challenge response to improve security.  See Bohli et al. Paragraph(s) 3-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud computing services.  
However, Liang et al. teaches making a determination that a replication factor X has not been met,wherein the replication factor X specifies a maximum number X of copies of the data segment that will be stored in the HSAN (Paragraph 57 discloses cache servers are assigned to store copies of object i. In one embodiment, R.ltoreq.K is the pre-determined maximum number of copies an object can have)
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Futcher et al. (distributed ledger) and Bohli et al. (storing data) with Liang et al. (cache storage system).  This would have facilitated efficient cloud services in a multi-tenant environment by using protocols such as challenge response to improve security.  See Liang et al. Paragraph(s) 3-10.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud computing services.  


With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190158594 is directed to SYSTEM AND APPARATUS TO MANAGE DATA USING A PEER-TO-PEER NETWORK AND THE BLOCKCHAIN:   [0049] the distributed ledger is stored on the distributed servers and on the server. In some embodiments, the requested data is formatted as a plurality of log files stored on the distributed servers, and the distributed ledger stores information of transfers of the log files to the distributed servers. In some embodiments the ledger only identifies the location of the information of transfers of the log files to the distributed servers. For example, the ledger can show the group of servers that maintain the distribution of the data whereas the details of the distribution, per each time interval, is maintained on the servers in a local database. In some embodiments, the requested data is generated by an Internet of Things (IoT) device prior to being stored on the distributed servers. In some embodiments, the requested data is encrypted, and the method further includes sending a decryption key for the data from the server to permitted clients. In some embodiments, the requested data is divided among a plurality of the distributed servers, and the method further includes assembling the requested data before sending it to the client. In some embodiments, the method further includes, prior to sending the location information or the requested data from the server to the client: sending a request for the requested data to a server storing the requested data; and receiving the requested data from the server storing the requested data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154